TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                          FILED IN
                                                                   12th COURT OF APPEALS
                                                                        TYLER, TEXAS
Court   of Appeals No. (If known): 12 - 15     - 00153        - CR 9/17/2015 3:40:55 PM
                                                                          PAM ESTES
Trial                     Coby  Ray Hudgins v.  The State of Texas          Clerk
        Court Style: ________________________________________________________

Trial Court & County: 124th District Court, Gregg County                        Trial Court No.: 43,645-B

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:             July 17, 2015

Anticipated Number of Pages of Record:            800

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record:



       Other. (Explain.): I completely overlooked the Motion for New Trial hearing held on June 1, 2015,
in this case. This hearing is approximately 100 pages. All other proceedings have been completed.



I anticipate this record will be completed and forwarded to the 12th Court of Appeals by            10-17-15     ,
and I hereby request an additional             30       days within which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

September 17, 2015                                          /s/ Tina A. Campbell, CSR
                                                           ___________________________________
Date                                                       Signature

(903) 237-2570                                              Tina A. Campbell, CSR
Office Phone Number                                        Printed Name

Tina.campbell@co.gregg.tx.us                               Official Court Reporter
E-mail Address (if available)                              Official Title
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):



Name:
         Mr. Lance Larison                                 Name:
                                                                      Ms. Zan Brown

Address:
           P.O. Box 232                                    Address:
                                                                        101 East Methvin, Suite 333

           Longview, Texas 75601                                        Longview, Texas 75601

Phone no.:
             (903) 238-9040 - FAX                          Phone no.:
                                                                          (903) 236-8490 - FAX

Attorney for:
                 Defendant Hudgins                         Attorney for:
                                                                            The State of Texas


Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):

Name:
         Mr. J. Brandt Thorson                             Name:

Address:
             606 East Methvin                              Address:
           Longview, Texas 75606

Phone no.:
              (903) 212-3038 - FAX                         Phone no.:

Attorney for:
                 Defendant Hudgins                         Attorney for:



Additional information, if any: